PER CURIAM.
This is an appeal from a judgment of the Municipal Court, entered after a trial before the court without a jury. The evidence shows that the defendant for some six weeks prior to the happening of the accident had knowledge of the condition of the water pipes in the apartment above the apartment occupied by the plaintiff. It then became the duty of the defendant to repair said water pipes. The plaintiff had no control over them. The accident happened through the defendant’s failure to do his duty. The judgment appealed from is affirmed, with costs.